Exhibit 10


Execution Version


SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of May 5, 2020, by and among PDC ENERGY, INC., a
Delaware corporation (the “Borrower”), JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”), and each
of the Lenders party hereto.
W I T N E S S E T H:
WHEREAS, the Borrower, the Administrative Agent and the Lenders entered into
that certain Fourth Amended and Restated Credit Agreement, dated as of May 23,
2018 (as in effect immediately prior to the effectiveness hereof, the “Existing
Credit Agreement, and the Existing Credit Agreement, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time,
including, without limitation, as amended by this Amendment, the “Credit
Agreement”), for the purpose and consideration therein expressed, whereby the
Lenders became obligated to make loans to the Borrower as therein provided;
WHEREAS, the Borrower has requested, and the Administrative Agent and the
Lenders constituting the Required Lenders have agreed, as set forth herein, to
amend certain provisions of the Existing Credit Agreement and to decrease the
Borrowing Base;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in the Credit Agreement, in consideration of the loans
which may hereafter be made by Lenders to the Borrower, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I.

DEFINITIONS AND REFERENCES
Section 1.1.    Defined Terms. Unless the context otherwise requires or unless
otherwise expressly defined herein, the terms defined in the Credit Agreement
shall have the same meanings whenever used in this Amendment.
ARTICLE II.    
AMENDMENTS TO CREDIT AGREEMENT
Section 2.1.    Amendments to Section 1.02. Section 1.02 of the Existing Credit
Agreement is hereby amended as follows:
(a)    The following defined term is hereby amended and restated in its entirety
to read as follows:


34,883,305.5

--------------------------------------------------------------------------------





“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided, that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.
(b)    The following defined term is hereby added in its entirety, in the
appropriate alphabetical order, to read as follows:
“Consolidated Cash Balance” means, at any time, (a) the aggregate amount of cash
and cash equivalents, marketable securities, treasury bonds and bills,
certificates of deposit, investments in money market funds, commercial paper and
cash equivalents, in each case, held or owned by (either directly or
indirectly), credited to the account of or would otherwise be required to be
reflected as an asset on the balance sheet of the Credit Parties less (b) the
sum of: (i) any restricted cash or cash equivalents to pay royalty obligations,
working interest obligations, suspense payments, severance taxes, payroll,
payroll taxes, other taxes, employee wage and benefit payments and trust and
fiduciary obligations or other obligations of the Credit Parties to third
parties and for which the Credit Parties have issued checks or have initiated
wires or ACH transfers (or, in the Borrower’s discretion, will issue checks or
initiate wires or ACH transfers within five (5) Business Days) in order to pay,
plus (ii) other amounts for which the Credit Parties have issued checks or have
initiated wires or ACH transfers but have not yet been subtracted from the
balance in the relevant account of the Credit Parties, plus (iii) while and to
the extent refundable, any cash or cash equivalents of the Credit Parties
constituting purchase price deposits held in escrow pursuant to a binding and
enforceable purchase and sale agreement with a third party containing customary
provisions regarding the payment and refunding of such deposits, plus (iv)
without duplication of amounts covered by the foregoing clause (iii), any cash
or cash equivalents of the Credit Parties to be used by any Credit Party within
three (3) Business Days to pay the purchase price for property to be acquired by
such Credit Party pursuant to a binding and enforceable purchase and sale
agreement with a third party, plus (v) the proceeds of Debt offerings permitted
under this Agreement, to the extent that the Credit Parties in good faith plan
to use such proceeds to redeem other Debt as permitted under this Agreement, so
long as either (x) such proceeds are in fact used for such purpose within three
(3) Business Days of such Debt offering or (y) such proceeds are held by or
under the control of a third party agent (whether in escrow or otherwise) for
the sole purpose of redeeming such other Debt.


Section 2.2.    Amendment to Article 1. Article 1 of the Existing Credit
Agreement is hereby amended by adding the following as new Section 1.06 at the
end thereof.
“Section 1.06    Divisions.    For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall


2
2

--------------------------------------------------------------------------------





be deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized and acquired on the first date of its existence by
the holders of its Equity Interests at such time.”


Section 2.3.    Amendment to Section 3.03. Section 3.03 of the Existing Credit
Agreement is hereby amended by adding the following as a new subsection (e) at
the end thereof:
“(e)    Additional Prepayments.    If, at the end of any Friday (or, if such day
is not a Business Day, then as of the end of the next Business Day), the
Consolidated Cash Balance exceeds the lesser of (x) $200,000,000.00 and (y) 10%
of the Borrowing Base then in effect, then the Borrower shall, on the next
Business Day, prepay the Revolving Credit Borrowings and Swing Line Loans in an
aggregate principal amount equal to such excess. Each prepayment of Borrowings
pursuant to this Section 3.03(e) shall be applied in the same manner as set
forth in Section 3.03(c)(v), shall be subject to Section 3.03(c)(vi), and shall
be without premium or penalty except as required under Section 5.02.”
Section 2.4.    Amendment to Section 6.02.    Section 6.02(a) of the Existing
Credit Agreement is hereby amended by adding a new Section 6.02(a)(v) to read as
follows:
“(v)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the Consolidated Cash Balance does not exceed the lesser of (x)
$200,000,000.00 and (y) 10% of the Borrowing Base then in effect.”
Section 2.5.    Amendment to Schedule 1.1.    Schedule 1.1 to the Existing
Credit Agreement is hereby replaced in its entirety with Schedule 1.1 attached
hereto.
ARTICLE III.    
BORROWING BASE
Section 3.1.    Reduction of Borrowing Base. Pursuant to Section 2.06 of the
Credit Agreement, the Administrative Agent and the Lenders constituting the
Required Lenders hereby agree that, for the period from and including the Second
Amendment Effective Date (as defined below) until the next Redetermination Date
or other adjustment of the Borrowing Base in accordance with the Credit
Agreement, the Borrowing Base shall be, and hereby is, reduced to
$1,700,000,000.00. The parties hereto agree that this reduction of the Borrowing
Base constitutes the Scheduled Redetermination for May 1, 2020 and such
redetermination shall be deemed to have taken place in accordance with the
procedures set forth in the Credit Agreement. This Amendment (a) does not limit
redeterminations or further adjustments to the Borrowing Base pursuant to the
Credit Agreement and (b) shall constitute the New Borrowing Base Notice in
respect of such Scheduled Redetermination in accordance with Section 2.06(d) of
the Credit Agreement.
ARTICLE IV.    


3
3

--------------------------------------------------------------------------------





CONDITIONS OF EFFECTIVENESS
Section 4.1.    Second Amendment Effective Date. This Amendment shall become
effective on the date (such date, the “Second Amendment Effective Date”) when
each of the following conditions is satisfied (or waived in accordance with
Section 12.02 of the Credit Agreement):
(a)    The Administrative Agent shall have received from the Administrative
Agent, the Borrower and Lenders constituting the Required Lenders counterparts
of this Amendment signed on behalf of such Persons.
(b)    At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.
(c)    The representations and warranties of the Credit Parties set forth in the
Credit Agreement and in the other Loan Documents shall be true and correct in
all material respects (unless already qualified by materiality in which case
such applicable representation and warranty shall be true and correct) on and as
of the Second Amendment Effective Date, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the Second Amendment Effective Date, such
representations and warranties shall continue to be true and correct in all
material respects (unless already qualified by materiality in which case such
applicable representation and warranty shall be true and correct) as of such
specified earlier date.
(d)    The Administrative Agent shall have received all fees due and payable on
or prior to the Second Amendment Effective Date and reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder and under the other Loan Documents, including all reasonable and
documented fees, expenses and disbursements of counsel for the Administrative
Agent.


ARTICLE V.    

MISCELLANEOUS
Section 5.1.    Ratification of Agreements. The Loan Documents, as they may be
affected by this Amendment, are hereby ratified and confirmed in all respects.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders under the Credit Agreement, the Notes, or any other Loan Document
nor constitute a waiver, amendment or other modification of any provision of the
Credit Agreement, the Notes or any other Loan Document. The terms of this
Amendment do not and shall not constitute a novation and, except as expressly
amended hereby, each of the provisions of the Credit Agreement and the other
Loan Documents shall remain in full force and effect.
Section 5.2.    Loan Documents. This Amendment is a Loan Document, and all
provisions in the Credit Agreement (as they may be affected by this Amendment)
pertaining to Loan Documents apply thereto.


4
4

--------------------------------------------------------------------------------





Section 5.3.    Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York. The provisions
of Section 12.09(b) through (d) of the Credit Agreement are hereby incorporated
herein mutatis mutandis.
Section 5.4.    Counterparts; Fax. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Amendment. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any document to be signed in connection
with this Amendment and the transactions contemplated hereby shall be deemed to
include electronic signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent. Without limiting the generality of the
foregoing, the Borrower hereby (a) agrees that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders and the Credit Parties, electronic images of this Amendment
or any other Loan Documents (in each case, including with respect to any
signature pages thereto) shall have the same legal effect, validity and
enforceability as any paper original, and (b) waives any argument, defense or
right to contest the validity or enforceability of the Loan Documents based
solely on the lack of paper original copies of any Loan Documents, including
with respect to any signature pages thereto.
Section 5.5.    Payment of Expenses. Pursuant to Section 12.03 of the Credit
Agreement, the Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and the other Loan Documents.
Section 5.6.    Severability. Any provision of this Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof or thereof; and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction.
Section 5.7.    Successors and Assigns. The provisions of this Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted by the Credit Agreement
Section 5.8.    Entire Agreement. THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT
AMONG THE PARTIES HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL


5
5

--------------------------------------------------------------------------------





AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR
AMONG THE PARTIES HERETO.
[The remainder of this page has been intentionally left blank.]



IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.


    
JPMORGAN CHASE BANK, N.A., as Administrative Agent, a Lender, a Swing Line
Lender and an Issuing Bank




By:________________________________
Name:
Title:




WELLS FARGO BANK, N.A., as a Lender and an Issuing Bank


By:________________________________
Name:
Title:






BANK OF AMERICA, N.A., as a Lender


By:________________________________
Name:
Title:




BANK OF MONTREAL, as a Lender


By:________________________________
Name:
Title:




CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender


By:________________________________
Name:
Title:


COMPASS BANK, as a Lender


By:________________________________
Name:
Title:




THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender


By:________________________________
Name:
Title:


U.S. BANK NATIONAL ASSOCIATION, as a Lender


By:________________________________
Name:
Title:




THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as a Lender


By:________________________________
Name:
Title:






BOKF, N.A., as a Lender


By:________________________________
Name:
Title:








CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender


By:________________________________
Name:
Title:


COMERICA BANK, as a Lender


By:________________________________
Name:
Title:




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender


By:________________________________
Name:
Title:


KEYBANK N.A., as a Lender


By:________________________________
Name:
Title:


NATIXIS, as a Lender


By:________________________________
Name:
Title:




TEXAS CAPITAL BANK, N.A., as a Lender


By:________________________________
Name:
Title:




ABN AMRO CAPITAL USA LLC, as a Lender


By:________________________________
Name:
Title:




FIFTH THIRD BANK, as a Lender


By:________________________________
Name:
Title:


PNC BANK, NATIONAL ASSOCIATION, as a Lender


By:________________________________
Name:
Title:


TRUIST BANK, successor by merger to SunTrust Bank, as a Lender


By:________________________________
Name:
Title:






CITIBANK N.A., as a Lender


By:________________________________
Name:
Title:








Agreed and acknowledged:


PDC ENERGY, INC., as Borrower

By:________________________________
Name:
Title:





SCHEDULE 1.1

APPLICABLE MARGIN
 
Commitment Utilization Grid
 
Level I
Level II
Level III
Level IV
Level V
Commitment Utilization Percentage
<25%
>25% <50%
>50% <75%
>75% <90%
≥90%
Eurodollar Revolving Credit Loans
1.75%
2.00%
2.25%
2.50%
2.75%
Letters of Credit
1.75%
2.00%
2.25%
2.50%
2.75%
ABR Revolving Credit Loans
0.75%
1.00%
1.25%
1.50%
1.75%
Swing Line Loans
0.75%
1.00%
1.25%
1.50%
1.75%
Commitment Fee Rate
0.375%
0.375%
0.50%
0.50%
0.50%







6
6